



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made and entered into on the 18 day of June,
2018 (the “Effective Date”), by and between JELD-WEN Holding, Inc., a Delaware
corporation (the “Company”) and Gary S. Michel (the “Executive”).
1.Term of Employment; Duties. (1) As used herein, the phrase “Term of
Employment” shall mean the period commencing on the Effective Date and ending on
the date of termination of Executive’s employment in accordance with any one of
Sections 5(a) through 5(e) below.
(a)    The Company hereby agrees to employ Executive as its President and Chief
Executive Officer for the Term of Employment, and Executive agrees to serve in
these capacities with the duties and responsibilities customary to such
positions in a company of the size and nature of the Company, protecting,
encouraging and promoting the interests of the Company, and performing such
other duties consistent with the offices held by Executive as may be reasonably
assigned to him from time to time by the Board of Directors of the Company (the
“Board”). During the Term of Employment, Executive shall report solely and
directly to the Board. While he remains an employee of the Company, Executive
shall be nominated for re-election to the Board at the conclusion of each term
of his service as a director. Executive shall resign from the Board, and from
the board of directors or similar governing body of any affiliate of the
Company, upon termination of employment.
(b)    Executive shall devote all of his business time and attention to his
duties on the Company’s behalf except for sick leave, vacations and approved
leaves of absence; provided, however, that nothing shall preclude Executive from
(i) managing his personal investments and affairs and (ii) participating as a
member of the board of directors or similar governing body of no more than one
(1) for-profit company which is not a direct competitor of the Company and
approved by the Board in writing prior to Executive commencing service therewith
and such not-for-profit companies or institutions as do not interfere with the
performance of Executive’s duties; provided that in each case, Executive shall
not engage in activities inconsistent with the Company’s ethics codes and other
conflicts of interest policies in effect from time to time or which materially
interfere with or adversely affect the performance of Executive’s duties under
this Agreement.
2.    Compensation.
(1)     Signing Bonus. Executive will be awarded a one-time cash payment as
outlined in the employment offer letter.
(b)    Base Salary. The Company agrees to pay to Executive as a salary during
the Term of Employment no less than $825,000 per year, payable in accordance
with the normal payroll practices of the Company in the United States as in
effect from time to time. The Board shall review, and may adjust in its sole
discretion, such base salary no less often than annually.





--------------------------------------------------------------------------------





Executive’s annual base salary rate, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”
(a)    Annual Bonuses. During the Term of Employment, Executive shall
participate in the Company’s annual Management Incentive Plan or any successor
plan (the “MIP”), on terms and conditions that are appropriate to his positions
and responsibilities at the Company and are no less favorable than those
applying to other senior executive officers of the Company. Executive’s target
annual bonus under the MIP in respect of each Fiscal Year shall be 100% of Base
Salary and his maximum annual bonus shall be 200% of Base Salary. The Board
shall review, and may adjust in its sole discretion, such bonus targets each
year when it sets target bonuses for the MIP. Any annual bonus paid to Executive
shall be in addition to the Base Salary and to any and all other benefits to
which Executive is entitled as provided in this Agreement. Except as in
accordance with any deferral election made by Executive pursuant to any deferred
compensation plan maintained by the Company, payment of annual bonuses shall be
made at the same time that other senior executive officers of the Company
receive their annual bonuses. The 2018 MIP payment will be provided as outlined
in the employment offer letter.
(b)    Long-Term Incentive Programs. Executive shall participate in the
Company’s 2017 Omnibus Equity Plan or any successor plan and other long-term
incentive compensation plans generally available to other senior executive
officers of the Company from time to time on terms and conditions that are
appropriate to his positions and responsibilities at the Company and are no less
favorable than those generally applicable to such other senior executive
officers. Executive will be awarded equity under our long term incentive plans
on the effective date of this agreement as outlined in the employment offer
letter.
3.    Employee Benefit Programs. During the Term of Employment, Executive shall
be entitled to participate in all employee retirement, savings and welfare
benefit plans and programs made available to the Company’s executive officers,
as such plans may be in effect from time to time and on terms and conditions
that are no less favorable than those generally applicable to other senior
executive officers to the extent not duplicative of benefits provided by this
Agreement.
4.    Perquisites, Vacations, Reimbursement of Expenses, and Aircraft Usage.
During the Term of Employment:
(a)    The Company shall furnish Executive with, and Executive shall be allowed
full use of, office facilities, secretarial and clerical assistance and other
Company property and services commensurate with his position and of at least
comparable quality, nature and extent to those made available to other senior
executive officers of the Company from time to time;
(b)    Executive shall be allowed a minimum of five (5) weeks annual vacation
and leaves of absence (“PTO”) with pay on a basis no less favorable than that
applicable to other senior executive officers of the Company. PTO shall not be
accrued, and any unused PTO shall be forfeited;


2



--------------------------------------------------------------------------------





(c)    The Company shall reimburse Executive for reasonable business expenses
incurred by Executive in the performance of his duties hereunder, such
reimbursements to be effected in accordance with normal Company reimbursement
procedures in effect from time to time; and
(d)    Executive and his immediate family members will be entitled to use of the
Company’s aircraft for personal use, with the value of such aircraft usage not
to exceed $75,000 per annum. The Company agrees that Executive may also use the
Company’s aircraft to attend meetings of for-profit company board of directors
of which Executive is a member and as outlined in the employment offer letter.
5.    Termination of Employment.
(a)    Termination Due to Death. In the event that Executive’s employment is
terminated due to his death, the Company’s payment obligations under this
Agreement shall terminate, except that Executive’s estate or his beneficiaries,
as the case may be, shall be entitled to the following:
(1)    (i) the Base Salary through the date of termination, (ii) any earned but
unpaid portion of Executive’s annual bonus provided for in Section 2(b) for the
Fiscal Year preceding the year of termination, (iii) reimbursement for any
unreimbursed business expenses properly incurred by Executive pursuant to this
Agreement or in accordance with Company policy prior to the date of Executive’s
termination, and (iv) such employee benefits, if any, to which Executive may be
entitled under the employee benefit plans of the Company according to their
terms (the amounts described in clauses (i) through (iv) of this Section
5(a)(1), reduced (but not below zero) by any amounts owed by Executive to the
Company, being referred to as the “Accrued Rights”);
(2)    a pro rata annual bonus provided for in Section 2(b) for the Fiscal Year
in which Executive’s death occurs, based on the Company’s actual performance for
the entire Fiscal Year, prorated for the number of calendar months during the
Fiscal Year that Executive was employed prior to such termination (rounded up to
the next whole month), payable at the time annual bonuses are paid for such
Fiscal Year to executives of the Company generally (a “Pro Rata Bonus”); and
(3)    except as otherwise provided in Section 2, Executive’s outstanding stock
options, restricted stock, performance share units, and restricted stock units
(“Stock Awards”) shall be administered in accordance with the terms of the
written agreements setting forth the terms of each such Stock Award.
A reduction to any amounts required to be provided or paid pursuant to Section
5(a)(1) that are subject to Section 409A shall not be effective until the
amounts payable or provided to Executive under this Agreement sought to be
reduced would otherwise have been paid to Executive pursuant to the terms of
this Agreement.


3



--------------------------------------------------------------------------------





(b)    Termination due to Disability.
(1)    If, as a result of Executive’s incapacity due to physical or mental
illness, accident or other incapacity (as determined by the Board in good faith,
after consideration of such medical opinion and advice as may be available to
the Board from medical doctors selected by Executive or by the Board or both
separately or jointly), Executive shall have been absent from his duties with
the Company on a full-time basis for six consecutive months and, within 30 days
after written notice of termination thereafter given by the Company, Executive
shall not have returned to the full-time performance of Executive’s duties, the
Company or Executive may terminate Executive’s employment for “Disability”.
(2)    In the event that Executive’s employment is terminated due to Disability,
he shall be entitled to the following benefits:
(i)    the Accrued Rights;
(ii)    a Pro Rata Bonus for the Fiscal Year in which Executive’s termination
occurs; and
(iii)    except as otherwise provided in Section 2, Executive’s outstanding
Stock Awards shall be administered in accordance with the terms of the written
agreements setting forth the terms of each such Stock Award.
(c)    Termination by the Company for Cause.
(1)    The Company shall have the right to terminate Executive’s employment at
any time for Cause in accordance with this Section 5(c).
(2)    For purposes of this Agreement, “Cause” shall mean: (i) the conviction or
entry of a plea of guilty or nolo contendere to (A) any felony or (B) any crime
(whether or not a felony) involving moral turpitude, fraud, theft, breach of
trust or other similar acts, whether under the laws of the United States or any
state thereof or any similar foreign law to which the person may be subject;
(ii) being engaged or having engaged in conduct constituting breach of fiduciary
duty, dishonesty, willful misconduct or material neglect relating to the Company
or any of its subsidiaries or the performance of a person’s duties; (iii)
appropriation (or an overt act attempting appropriation) of a material business
opportunity of the Company or any of its subsidiaries; (iv) misappropriation (or
an overt act attempting misappropriation) of any funds of the Company or any of
its subsidiaries; (v) the willful failure to (A) follow a reasonable and lawful
directive of the Company or any of its subsidiaries at which a person is
employed or provides services, or the Board of Directors or (B) comply with any
written rules, regulations, policies or procedures of the Company or a
subsidiary at which a person is employed or to which he or she provides services
which, if not complied with, would reasonably be expected to have more than a de
minimis adverse effect on the business or financial condition of the Company;
(vi) willful and knowing material violation of any (I) material rules or
regulations of any governmental or regulatory body that are material to the
business of the Company or (II) U.S. securities laws; provided that for


4



--------------------------------------------------------------------------------





the avoidance of doubt, a violation shall not be considered as willful or
knowing where Executive has acted in a manner consistent with specific advice of
outside counsel to the Company; (vii) failure to cooperate, if requested by the
Board, with any investigation or inquiry by the Company, the Securities Exchange
Commission or another governmental body into Executive’s or the Company’s
business practices, whether internal or external, including, but not limited to,
Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry; (viii) violation of a person’s employment, consulting, separation or
similar agreement with the Company or any non-disclosure, non-solicitation or
non-competition covenant in any other agreement to which the person is subject;
(ix) deliberate and continued failure to perform material duties to the Company
or any of its subsidiaries; or (x) violation of the Company’s Code of Business
Conduct and Ethics, as it may be amended from time to time. No termination of
Executive’s employment by the Company for Cause pursuant to this Section 5(c)
shall be effective unless the provisions of this Section 5(c)(3) shall have been
complied with and unless a majority of the members of the Board have duly voted
to approve such termination. Executive shall be given written notice by the
Board of its intention to terminate him for Cause, which notice (A) shall state
in detail the particular circumstances that constitute the grounds on which the
proposed termination for Cause is based and (B) shall be given no later than
ninety (90) days (or sixty (60) days on or after a Change in Control) after the
first meeting of the Board at which the Board became aware of the occurrence of
the event giving rise to such grounds. Executive shall have 30 days after
receiving such notice in which to cure such grounds, to the extent curable, as
determined by the Board in good faith. If Executive fails to cure such grounds
within such 30-day period, Executive’s employment with the Company shall
thereupon be terminated for Cause. If the Board determines in good faith that
the grounds are not curable, Executive’s employment with the Company shall be
terminated for Cause upon Executive’s receipt of written notice from the Board.
(3)    In the event the Company terminates Executive’s employment for Cause
pursuant to this Section 5(c), he shall be entitled to the Accrued Rights.
Executive’s outstanding Stock Awards shall be administered in accordance with
the terms of the written agreements setting forth the terms of each such Stock
Award.
(d)    Termination Without Cause or for Good Reason.
(1)    In the event of a Termination without Cause or Resignation for Good
Reason (a “Qualifying Termination”), Executive shall be entitled to 30 days’
notice, following which he shall receive the Accrued Rights and, subject to (X)
Executive’s continued compliance with the provisions of Sections 10, 11, 12 and
13 hereof, and (Y) in the case of a Qualifying Termination which occurs prior to
a Change in Control (a “Non-CIC Qualifying Termination”), Executive’s execution
and non-revocation of a release of claims substantially in the form attached
hereto as Annex A, with such changes as may be required by changes in applicable
law (a “Release”) pursuant to Section 5(d)(4), the following:
(i)    (A) in the event of a Non-CIC Qualifying Termination, a Pro-Rata Bonus
for the Fiscal Year in which such termination occurs, at the time annual bonuses
are


5



--------------------------------------------------------------------------------





paid for such Fiscal Year to executives of the Company generally; or (B) in the
event of a Qualifying Termination which occurs on or after a Change in Control
(a “CIC Qualifying Termination”), a pro rata annual bonus for the Fiscal Year in
which such termination occurs, based on Executive’s target annual bonus for such
Fiscal Year, prorated for the number of calendar months during the Fiscal Year
that Executive was employed prior to such termination (rounded up to the next
whole month), payable (I) in the event of a CIC Qualifying Termination which
occurs two (2) years or less following a Change in Control, as soon as
practicable following Executive’s termination of employment, and (II) in the
event of a CIC Qualifying Termination which occurs more than two (2) years
following a Change in Control, at the time annual bonuses are paid for such
Fiscal Year to executives of the Company generally;
(ii)    a severance payment in an amount equal to the sum of (A) and (B) (or, in
the event of a CIC Qualifying Termination, an amount equal to two times the sum
of (A) and (B)), where (A) is the Base Salary, as in effect immediately prior to
the delivery of notice of termination or, for a termination for Good Reason, as
in effect immediately prior to the event giving rise to Good Reason, and (B)(1)
in the event of a Non-CIC Qualifying Termination, is Executive’s target annual
bonus provided for in Section 2(b) of this Agreement for the Fiscal Year in
which such termination occurs or, for a termination for Good Reason, Executive’s
target annual bonus as in effect immediately prior to the event giving rise to
Good Reason, or (2) in the event of a CIC Qualifying Termination, is the average
annual short-term incentive compensation bonus (including any bonus or portion
thereof that has been earned but deferred, annualized for any fiscal year during
which the Participant was employed for less than twelve (12) full months), the
Participant received from the Company or any of its affiliates during (i) the
three (3) full fiscal years of the Company immediately preceding the Change in
Control (or such fewer number of fiscal years during which Executive was
employed), or (ii) the three (3) full fiscal years of the Company immediately
preceding the Date of Termination (or such fewer number of fiscal years during
which Executive was employed), if greater, payable (I) in the event of a Non-CIC
Qualifying Termination or in the event of a CIC Qualifying Termination which
occurs more than two (2) years following a Change in Control, in twelve (12)
equal monthly installments following Executive’s termination or (II) in the
event of a CIC Qualifying Termination which occurs on or within two (2) years
following a Change in Control, in a single lump sum not later than ten (10) days
following Executive’s termination of employment;
(iii)    in the event of a CIC Qualifying Termination, all Stock Options, RSUs
or similar equity incentives shall fully and immediately vest upon termination
and all PSUs or similar equity incentives shall vest at target levels prorated
for the number of years of service in the applicable performance period prior to
termination (rounded up to the next full year) upon termination. In the event of
a Non-CIC Qualifying Termination, all equity awards shall be treated in
accordance with the applicable agreements;
(iv)    if Executive elects to continue coverage under the Company’s medical,
dental, and/or vision insurance plans pursuant to COBRA following termination of
employment, the Company shall pay Executive’s COBRA premiums or otherwise
provide


6



--------------------------------------------------------------------------------





continuing coverage for a period of twelve (12) months following termination in
the event of a Non-CIC Qualifying Termination and twenty-four (24) months
following termination in the event of a CIC Qualifying Termination (the “COBRA
Payment Period”) and timely report the COBRA premiums as taxable income to
Executive in a manner necessary for Executive to not incur penalty taxes on such
benefits pursuant to Section 409A. Notwithstanding the foregoing, if at any time
the Company determines in its sole discretion that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including
but not limited to the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA premiums, the Company will instead pay Executive on the
last day of each remaining month of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premiums for that month, subject to applicable
tax withholdings for the remainder of the COBRA Payment Period, regardless of
whether Executive elects COBRA coverage (the “Special Severance Payment”).
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums. If Executive becomes eligible for coverage
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the COBRA Payment Period, Executive must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease; and
(v)    Company will provide Executive with outplacement services not to exceed
$10,000 in total value.
(2)    For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:
(i)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person, immediately
after which such Person first acquires “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then-outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred pursuant to this section, the acquisition of Voting Securities in a
Non-Control Acquisition (as hereinafter defined) shall not constitute a Change
in Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person the majority of the voting power,
voting equity securities or equity interest of which is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Related
Entity”), (ii) the Company or any Related Entity or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
(ii)    The individuals who, as of the Effective Date of this Plan, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-


7



--------------------------------------------------------------------------------





thirds of the Incumbent Board, such new director shall, for purposes of this
Plan, be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Proxy Contest;
(iii)    The consummation of:
(a)    A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a Non-Control Transaction. A “Non-Control Transaction” shall mean a
Merger in which:
(i)    the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”), or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
(ii)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(iii)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has Beneficial
Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;
(iv)    The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the


8



--------------------------------------------------------------------------------





proportional number of shares Beneficially Owned by the Subject Person; provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company and, after
such acquisition by the Company, the Subject Person becomes the Beneficial Owner
of any additional Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.
(3)    For purpose of this Agreement, “Good Reason” shall mean the occurrence of
any of the following subsequent to the Effective Date of this Agreement without
Executive’s consent:
(i)    Prior to a Change in Control, (A) the removal of Executive from the
position of President and Chief Executive Officer; (B) the assignment to
Executive of duties that are materially inconsistent with, or that materially
impair his ability to perform, the duties customarily assigned to a President
and Chief Executive Officer of a corporation of the size and nature of the
Company; or a change in the reporting structure so that Executive reports to
someone other than the Board or is subject to the direct or indirect authority
or control of a person or entity other than the Board; (C) any material breach
by the Company of this Agreement; (D) conduct by the Company that would cause
Executive to commit fraudulent acts or would expose Executive to criminal
liability; (E) the Company failing to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the Company’s business or assets; (F) a relocation of Executive’s
principal place of employment to any place which is more than 50 miles from the
Company’s corporate headquarters as of the Effective Date; (G) a decrease in
Executive’s Base Salary below the Base Salary in effect on the Effective Date,
other than an across the board reduction in base salary applicable in like
proportions to all senior executive officers; or (H) a decrease in Executive’s
target annual bonus percentage or maximum annual bonus percentage under the MIP
below those in effect on the Effective Date, other than an across the board
reduction of percentages or elimination of the MIP in like proportions to all
senior executive officers.
(ii)    On or after a Change in Control, in addition to anything described in
Section 5(d)(3)(i), (A) a substantial change in the nature, or diminution in the
status of Executive’s duties or position from those in effect immediately prior
to the Change in Control (which will be presumed to have occurred if,
immediately following such Change in Control, the Company or its successor is
not publicly traded and, if the ultimate parent of the Company is publicly
traded, Executive is not President and Chief Executive Officer of such ultimate
parent); (B) a material reduction by the Company of Executive’s Base Salary as
in effect on the date of a Change in Control or as in effect thereafter if such
Base Salary has been increased and such increase was approved prior to the
Change in Control; (C) a reduction by the Company in the overall value of
benefits provided to Executive (including profit sharing, retirement, health,
medical, dental, disability, insurance, and similar benefits, to the extent
provided by the Company prior to any such reduction), as in effect on the date
of Change in Control or as in effect thereafter if such benefits have been
increased and such increase was approved prior to the Change in Control; (D) a
failure to continue in effect any MIP, stock option or other equity-based or
non-equity based incentive compensation


9



--------------------------------------------------------------------------------





plan in effect immediately prior to the Change in Control, or a reduction in
Executive’s participation in any such plan, unless Executive is afforded the
opportunity to participate in an alternative incentive compensation plan of
reasonably equivalent value; (E) a failure to provide Executive the same number
of PTO days per year available to him prior to the Change in Control; (F)
relocation of Executive’s principal place of employment to any place more than
fifty (50) miles from Executive’s previous principal place of employment; (G)
any material breach by the Company of any provision of this Agreement or any
equity award agreement; (H) conduct by the Company, against Executive’s
volition, that would cause Executive to commit fraudulent acts or would expose
Executive to criminal liability or (I) any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company;
provided, that for purposes of clauses (B) through (E) above, “Good Reason”
shall not exist (1) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change in Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
in Control, or (2) if the reduction in aggregate value is due to the application
of Company or Executive performance against the applicable performance targets,
in each case applying standards reasonably equivalent to those utilized by the
Company prior to the Change in Control.
(4)    No termination of Executive’s employment by Executive for Good Reason
pursuant to Section (5)(d)(3)(i) shall be effective unless the provisions of
this Section 5(d)(4) shall have been complied with. Executive shall give written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice shall (i) state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Good Reason is
based and (ii) be given no later than ninety (90) days after the first
occurrence of such circumstances. The Company shall have thirty (30) days after
receiving such notice in which to cure such grounds. If the Company fails to
cure such grounds within such thirty (30)-day period, Executive’s employment
with the Company shall thereupon terminate for Good Reason.
(5)    This Section 5(d)(5) shall apply only in the event of a Non-CIC
Qualifying Termination. The Company shall furnish to Executive within five (5)
business days following such termination a Release and Executive must return the
Release and it must have become irrevocable before the sixtieth (60th) day after
Executive’s termination before any payments or benefits may be provided. If the
Release is timely provided and is irrevocable on or before the sixtieth (60th)
day following Executive’s termination of employment, the benefits and amounts
described in Section 5(d)(1) shall commence to be provided (and provided
retroactively to the extent that the payment or benefit would otherwise have
been provided but for the requirement of the Release) two (2) business days
after the Release is irrevocable but in any event not later than the sixtieth
(60th) day after termination of Executive’s employment; provided that if the
sixty (60) day period following the termination of Executive’s employment
expires in the calendar year following the calendar year of Executive’s
termination of employment, payments and benefits shall not commence earlier than
the calendar year following termination of Executive’s employment. If the


10



--------------------------------------------------------------------------------





Company fails to furnish the form of Release timely to Executive, no Release
shall be required and Executive shall be treated as if he had timely executed
and submitted the Release and such Release had become irrevocable on the tenth
(10th) day after termination of Executive’s employment. If Executive fails to
submit the Release timely enough so that it is irrevocable on or before the
sixtieth (60th) day following termination of employment and the Company has
complied with its obligation to furnish the form of Release to Executive within
five (5) business days following Executive’s termination of employment, then
Executive shall not be entitled to receive any benefits under Section 5(d)(1)
other than the Accrued Rights.
(e)    Voluntary Termination. Executive shall have the right to terminate his
employment with the Company in a voluntary termination at any time upon thirty
days’ notice. A voluntary termination shall mean a termination of employment by
Executive on his own initiative, other than a termination due to Disability or
for Good Reason. Executive’s voluntary termination shall have the same
consequences as provided in Section 5(c) for a termination for Cause.
(f)    Reduction of Certain Payments.
(1)    Anything in this Agreement to the contrary notwithstanding, in the event
that the receipt of all payments or distributions by the Company in the nature
of compensation to or for Executive’s benefit, whether paid or payable pursuant
to this Agreement or otherwise (a “Payment”), would subject Executive to the
excise tax under Section 4999 of the Code, the accounting firm which audited the
Company prior to the corporate transaction which results in the application of
such excise tax (the “Accounting Firm”) shall determine whether to reduce any of
the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if Executive’s Agreement Payments were reduced to the Reduced
Amount. If such a determination is not made by the Accounting Firm, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Agreement.
(2)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced to the Reduced Amount, the Company shall promptly give
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this Section 5(f) shall be
made as soon as reasonably practicable and in no event later than sixty (60)
days following the date of termination or such earlier date as requested by the
Company and the Executive. For purposes of reducing the Agreement Payments to
the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.
(3)    As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Executive pursuant to this Agreement which should not have
been so paid or distributed (the “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for


11



--------------------------------------------------------------------------------





the benefit of Executive pursuant to this Agreement could have been so paid or
distributed (the “Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or Executive which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, Executive
shall pay any such Overpayment to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
if and to the extent such payment would not either reduce the amount on which
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.
(4)    For purposes hereof, the following terms have the meanings set forth
below: (i) “Reduced Amount” shall mean the greatest amount of Payments that can
be paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Payments pursuant
to this Section 5(g) and (ii) “Net After-Tax Receipt” shall mean the present
value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a Payment net of all taxes imposed on Executive with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1
of the Code and under state and local laws which applied to Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as
Executive certifies, in Executive’s sole discretion, as likely to apply to him
in the relevant tax year(s).
6.    Indemnification and Insurance. (1) The Company and Executive acknowledge
that they shall, as soon as reasonably practicable after the Effective Date,
enter into an Indemnification Agreement, substantially in the form attached
hereto as Annex B, which agreement shall not be affected by this Agreement.
(a)    The Company agrees that Executive shall be covered as a named insured
under the Company’s Directors’ and Officers’ liability insurance as applicable
from time to time to the Company’s senior executive officers on terms and
conditions that are no less favorable than those applying to such other senior
executive officers.
7.    No Mitigation; No Offset. In the event of a termination of Executive’s
employment for any reason, Executive shall not be required to seek other
employment or to mitigate any of the Company’s obligations under this Agreement,
and except as otherwise provided in this Agreement, no amount payable under
Section 5 shall be reduced by (a) any claim the Company may assert against
Executive or (b) any compensation or benefits earned by Executive as a result of
employment


12



--------------------------------------------------------------------------------





by another employer, self-employment or from any other source after such
termination of employment with the Company.
8.    Designated Beneficiary. In the event of the death of Executive while in
the employ of the Company, or at any time thereafter during which amounts remain
payable to Executive under Section 5 above, such payments shall thereafter be
made to such person or persons as Executive may specifically designate
(successively or contingently) to receive payments under this Agreement
following Executive’s death by filing a written beneficiary designation with the
Company during Executive’s lifetime. Any change in the beneficiary designation
shall be in such form as may be reasonably prescribed by the Company and may be
amended from time to time or may be revoked by Executive pursuant to written
instruments filed with the Company during his lifetime. Beneficiaries designated
by Executive may be any natural or legal person or persons, including a
fiduciary, such as a trustee of a trust, or the legal representative of an
estate. Unless otherwise provided by the beneficiary designation filed by
Executive, if all of the persons so designated die before Executive on the
occurrence of a contingency not contemplated in such beneficiary designation, or
if Executive shall have failed to provide such beneficiary designation, then the
amount payable under this Agreement shall be paid to Executive’s estate.
9.    Ethics. During the Term of Employment, Executive shall be subject to the
Company’s Code of Business Conduct and Ethics and related policies (the
“Policies”), as the Policies may be updated from time to time, which Policies
are set forth on the Corporate Governance page of the Company’s website. If for
any reason an arbitrator, subject to judicial review as provided by law, or a
court should determine that any provision of the Policies is unreasonable in
scope or otherwise unenforceable, such provision shall be deemed modified and
fully enforceable as so modified to the extent the arbitrator and any reviewing
court determines what would be reasonable and enforceable under the
circumstances.
10.    Confidential Information, Return of Property, Developments. (1) Executive
covenants and agrees that, except to the extent the use or disclosure of any
Confidential Information is required to carry out Executive’s assigned duties
with the Company, during the Term and thereafter: (i) Executive shall keep
strictly confidential and not disclose to any person not employed by the Company
any Confidential Information; and (ii) Executive shall not use or refer to any
Confidential Information. However, this provision shall not preclude Executive
from: (x) the use or disclosure of information known generally to the public
(other than information known generally to the public as a result of Executive’s
violation of this Section), (y) any disclosure required by law or court order so
long as Executive provides the Company prompt written notice of any such
potential disclosure and reasonably cooperates with the Company to prevent or
limit such disclosure to the extent lawful, or (z) communicating with a
government office, official or agency. “Confidential Information” means
confidential, proprietary or business information related to the Company’s
business that is or was furnished to, obtained by, or created by Executive
during Executive’s employment with the Company. Confidential Information
includes by way of illustration, but is not limited to, such information
relating to the Company’s: (A) customers and suppliers, including


13



--------------------------------------------------------------------------------





customer lists, supplier lists, contact information, contractual terms, prices,
and billing histories; (B) finances, financial statements, balance sheets,
forecasts, profit margins and cost analyses; (C) plans and projections for new
and developing business opportunities and for maintaining existing business; and
(D)  operating methods, business processes and techniques, services, products,
prices, costs, service performance, and operating results. For the avoidance of
doubt, this provision in no way limits Executive’s obligations or the Company’s
rights under applicable trade secrets statutes.
(a)    All property, documents, data, and Confidential Information prepared or
collected by Executive as part of Executive’s employment with the Company, in
whatever form, are and shall remain the property of the Company. Executive
agrees that Executive shall return upon the Company’s request at any time (and,
in any event, before Executive’s employment with the Company ends) all
documents, data, Confidential Information, and other property belonging to the
Company in Executive’s possession or control, regardless of how stored or
maintained and including all originals, copies and compilations.
(b)    Executive hereby assigns and agrees in the future to assign to the
Company Executive’s full right, title and interest in all Developments (as
defined below). In addition, all copyrightable works that Executive has created
or creates in the course of or related to Executive’s employment with the
Company shall be considered “work made for hire” and shall be owned exclusively
by the Company. “Developments” means any invention, formula, process,
development, design, innovation or improvement made, conceived or first reduced
to practice by Executive, solely or jointly with others, during Executive’s
employment with the Company and that was developed using the equipment,
supplies, facilities or trade secret information of the Company or that relates
at the time of conception or reduction to practice to: (i) the business of the
Company, or (ii) any work performed by Executive for the Company.
 
11.     Non-Compete and Non-Solicitation: Executive is bound by and as a
condition of employment, agrees to execute and abide by the Company’s 2018
Non-Compete Agreement (the “Non-Compete Agreement” and attached as Annex C),
which may be amended by the company from time to time without regard to this
Agreement. The Non-Compete Agreement contains provisions that are intended by
the Parties to survive and do survive termination of this Agreement.
12.    Reasonableness. Executive has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein are fair, reasonable, and necessary to protect the Company’s
legitimate business interests, its goodwill with its clients, suppliers and
employees, and its confidential and trade secret information. In addition,
Executive acknowledges and agrees that the foregoing restrictions do not
unreasonably restrict Executive with respect to earning a living should
Executive’s employment with the Company end. As such, Executive agrees not to
contest the general validity or enforceability of this Agreement in any forum.


14



--------------------------------------------------------------------------------





The post-Term covenants in this Agreement shall survive the last day of the Term
and shall be in addition to any restrictions imposed upon Executive by statute,
at common law, or other written agreements. Executive agrees that the Company
may share the terms of this Agreement with any business with which Executive
becomes associated while any of the post-Term restrictions in this Agreement
remain in effect.
13.    Remedies. Executive acknowledges and agrees that Executive’s breach of
this Agreement would result in irreparable damage and continuing injury to the
Company. Therefore, in the event of any breach or threatened breach of this
Agreement, the Company shall be entitled to an injunction enjoining Executive
from committing any violation or threatened violation of this Agreement, without
limiting the Company’s other remedies. The Company shall not be required to post
a bond to obtain such an injunction. If the Company is successful in any
litigation to enforce this Agreement, then Executive agrees that the Company
shall be entitled to the reasonable attorneys’ fees it incurred in connection
with such enforcement. In addition, if Executive breaches this Agreement, then
(a) Executive will stop earning severance pay under this Agreement and such
payments will stop; and (b) Employee agrees to repay any severance pay already
paid under this Agreement beyond $2,000. Any such forfeiture and/or repayment of
Severance Pay shall in no way impair Employee’s obligations to comply with this
Agreement, the effectiveness of the Release, or the Company’s right to
injunctive relief and damages for the breach.
14.    Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or delivered by
private courier, as follows: if to the Company — JELD-WEN Holding, Inc., 2645
Silver Crescent Drive, Charlotte, NC 28273 (or such other address indicated from
time to time as the worldwide corporate headquarters of JELD-WEN Holding, Inc.
on its website or in its annual proxy statement) Attention: General Counsel; and
if to Executive to the address of Executive as it appears in the records of the
Company. Notice may also be given at such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.


15.    Miscellaneous. This Agreement shall also be subject to the following
miscellaneous provisions:
(a)    The Company represents and warrants to Executive that it has the
authorization, power and right to deliver, execute and fully perform its
obligations under this Agreement in accordance with its terms.
(b)    This Agreement contains a complete statement of all the agreements
between the parties with respect to Executive’s employment by the Company,
supersedes all prior and existing negotiations and agreements between them
concerning the subject matter thereof and can only be changed or modified
pursuant to a written instrument duly executed by each of the parties hereto


15



--------------------------------------------------------------------------------





and stating an intention to change or modify this Agreement. For the avoidance
of doubt, the payments due under this Agreement upon termination apply in lieu
of, and not in addition to, any severance policy or practice of the Company. No
waiver by either party of any breach by the other party of any condition or
provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company, as the case may be.
(c)    The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.
(d)    This Agreement shall be governed by and construed in accordance with
North Carolina law, without regard to the choice of law principles of any
jurisdiction. Each party further agrees that any litigation under this Agreement
shall occur exclusively in a state or federal court in Mecklenburg County, North
Carolina and in no other venue. As such, each party irrevocably consents to the
jurisdiction of and venue in the courts in Mecklenburg County, North Carolina
for all disputes with respect to this Agreement. Executive agrees to service of
process in any such dispute via FedEx to Executive’s home address, without
limiting other service methods allowed by applicable law. The parties agree that
the terms in this Section are material to this Agreement, and that they will not
challenge the enforceability of this Section in any forum.
(e)    All compensation payable hereunder shall be subject to such withholding
taxes as may be required by law.
(f)    This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take commercially reasonable action in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. Except as


16



--------------------------------------------------------------------------------





expressly provided herein, Executive may not sell, transfer, assign, or pledge
any of his rights or obligations pursuant to this Agreement.
(g)    The rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under any Company sponsored stock incentive plans
or any grants or award agreements issued thereunder. The provisions of this
Agreement shall not in any way abrogate Executive’s rights under such stock
incentive plans and underlying grants or award agreements.
(h)    The respective rights and obligations of the parties hereunder shall
survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
(i)    The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
(j)    Each of the parties agrees to execute, acknowledge, deliver and perform,
and cause to be executed, acknowledged, delivered and performed, at any time and
from time to time, as the case may be, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to carry out the provisions or intent of this Agreement.
(k)    This Agreement may be executed in two or more counterparts each of which
shall be legally binding and enforceable.
(l)    Without limiting any rights which the Company otherwise has or
obligations to which Executive is otherwise subject pursuant to any compensation
clawback policy adopted by the Company from time to time, Executive hereby
acknowledges and agrees that, notwithstanding any provision of this Agreement to
the contrary, Executive will be subject to any legally mandatory policy relating
to the recovery of compensation, to the extent that the Company is required to
adopt and/or implement such policy pursuant to applicable law, whether pursuant
to the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or otherwise.
16.    Section 409A.
(a)    It is intended that all of the severance payments payable under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9),
and this Agreement will be construed in a manner that complies with Section
409A, so as not to subject Executive to the payment of the tax, interest and any
tax penalty which may be imposed under Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with such intent. To the
extent that any provision of this Agreement would otherwise result in Executive
being subject to payment of any tax, interest or tax penalty under Section 409A,
the Company and Executive agree to amend this Agreement in a


17



--------------------------------------------------------------------------------





manner that brings this Agreement into compliance with Code Section 409A and
preserves to the maximum extent possible the economic value of the relevant
payment or benefit under this Agreement to Executive.
(b)    With respect to any payments or benefits provided to Executive under this
Agreement which are subject either in whole or in part to Section 409A, the
Company shall discharge its obligations under this Agreement with respect to
such payments or benefits in compliance with all applicable requirements of
Section 409A. If Executive incurs any taxes or interest as a result of failure
by the Company or any agent of the Company to discharge its obligations under
this Agreement in compliance with the requirements of Section 409A, the Company
shall reimburse Executive in full for the amount of such taxes and interest (and
for the amount of any additional taxes payable with respect to such
reimbursement) so that Executive is restored to the same after-tax position in
which Executive would have been in had the noncompliance with Section 409A not
occurred.
(c)    No severance payments will be made under this Agreement unless
Executive’s termination of employment constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h)).
(d)    For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment.
(e)    If Executive is a specified employee for purposes of Section
409A(a)(2)(B)(i), any payment or provision of benefits that is nonqualified
deferred compensation subject to Section 409A and that is made in connection
with a separation from service payment event (as determined for purposes of
Section 409A) shall not be paid prior to the earlier of (x) the expiration of
the six-month period measured from the date of Executive’s separation from
service or (y) the date of Executive’s death (the “409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled. In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at Executive’s expense, with Executive having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.


18



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
18th day of June 2018.


EXECUTIVE
/s/ Gary S. Michel
Gary S. Michel
 
JELD-WEN HOLDING, INC.
/s/ Timothy R. Craven
Timothy R. Craven
Executive Vice President, Human Resources





19



--------------------------------------------------------------------------------






ANNEX A

RELEASE OF CLAIMS
Executive hereby irrevocably, fully and finally releases JELD-WEN Holding, Inc.,
a Delaware corporation (the “Company”), its parent, subsidiaries, affiliates,
directors, officers, agents and employees (“Releasees”) from all causes of
action, claims, suits, demands or other obligations or liabilities, whether
known or unknown, suspected or unsuspected, that Executive ever had or now has
as of the time that Executive signs this release which relate to his hiring, his
employment with the Company, the termination of his employment with the Company
and claims asserted in shareholder derivative actions or shareholder class
actions against the Company and its officers and Board, to the extent those
derivative or class actions relate to the period during which Executive was
employed by the Company. The claims released include, but are not limited to,
any claims arising from or related to Executive’s employment with the Company,
such as claims arising under (as amended) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair Labor
Standards Act, the California Fair Employment and Housing Act, the California
Labor Code, the Employee Retirement Income and Security Act of 1974 (“ERISA”)
(except for any vested right Executive has to benefits under an ERISA plan), the
state and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state, federal, or
foreign law governing employment; and the common law of contract and tort. In no
event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:
(i)    claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
(ii)    claims related to Executive’s COBRA rights;
(iii)    claims for indemnification from the Company to which Executive is or
may become entitled, including but not limited to claims submitted to an
insurance company providing the Company with directors and officers liability
insurance; and
(iv)    any claims for benefits under any employee benefit plans of the Company
that become due or owing at any time following Executive’s termination of
employment, including, but not limited to, any ERISA plans, deferred
compensation plans or equity plans.
Executive represents and warrants that he has not filed any claim, charge or
complaint against any of the Releasees.
Executive intends that this release of claims cover all claims, whether or not
known to Executive. Executive further recognizes the risk that, subsequent to
the execution of this release, Executive may incur loss, damage or injury which
Executive attributes to the claims encompassed


Annex A-1



--------------------------------------------------------------------------------





by this release. Executive expressly assumes this risk by signing this release
and voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
Executive also hereby waives any rights under the laws of the Commonwealth of
Virginia, the State of New York, or any other jurisdiction which Executive may
otherwise possess that are comparable to those set forth under California Civil
Code section 1542.
Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release.
Executive acknowledges that he has been given at least 21 days in which to
review and consider this release, although Executive is free to execute this
release at any time within that 21-day period. Executive acknowledges that he
has been advised to consult with an attorney about this release. Executive also
acknowledges his understanding that if Executive signs this release, Executive
will have an additional 7 days from the date that Executive signs this release
to revoke that acceptance, which Executive may effect by means of a written
notice sent to the General Counsel of the Company at the Company’s corporate
headquarters. If this 7-day period expires without a timely revocation,
Executive acknowledges and agrees that this release will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the effective date of this release.
Executive acknowledges and agrees that his execution of this release is
supported by independent and adequate consideration in the form of payments
and/or benefits from the Company to which Executive would not have become
entitled if he had not signed this release.
IN WITNESS WHEREOF, Executive has duly executed this release as of the day and
year set forth below.
EXECUTIVE
    
Gary S. Michel
Date:     




Annex A-2



--------------------------------------------------------------------------------






ANNEX B
FORM INDEMNIFICATION AGREEMENT
INDEMNIFICATION AGREEMENT
[Executed Standard Form]














































































Annex B-1

--------------------------------------------------------------------------------









ANNEX C

JELD-WEN 2018 Non-Compete and Non-Solicitation Agreement
This Non-Compete Agreement (“Agreement”) is entered into by and between
JELD-WEN, Inc., a Delaware Corporation, with its principal place of business
located in Charlotte, North Carolina (the “Employer”), on behalf of itself, its
subsidiaries, and other corporate affiliates, and their successors or assigns
(collectively referred to herein as, the “Employer Group”), and the Executive
(referred to herein as the “Associate”) named in the award of Restricted Stock
Units, Performance Share Units, and/or Stock Options granted on the date of the
Grant Award (the “Associate”), (the Employer and the Associate are collectively
referred to as the “Parties”), as of the Grant Award Date (the “Effective
Date”).
In consideration of the award of Restricted Stock Units, Performance Share
Units, and/or stock Options granted on the date indicated on the Grant Award,
which the Associate acknowledges to be good and valuable consideration for the
associate's obligations hereunder, the Employer and the Associate hereby agree
as follows:
1.Confidential Information. The Associate understands and acknowledges that
during the course of employment by the Employer Group, the Associate will have
access to and learn about Confidential Information, as defined below.
(a)    Confidential Information Defined.
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
documents, research, operations, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, operating systems, work-in-process,
databases, manuals, records, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
associate lists, supplier lists, vendor lists, developments, internal controls,
security procedures, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, inventions, unpublished patent applications,
discoveries, experimental processes, experimental results, specifications,
customer information, customer lists, client information, client lists,
manufacturing


Annex B-2

--------------------------------------------------------------------------------





information, distributor lists, and buyer lists of the Employer Group or its
businesses or any existing or prospective customer, supplier, investor, or other
associated third party, or of any other person or entity that has entrusted
information to the Employer Group in confidence.
The Associate understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.
The Associate understands and agrees that Confidential Information includes
information developed by the Associate in the course of the Associate's
employment by the Employer as if the Employer furnished the same Confidential
Information to the Associate in the first instance. Confidential Information
shall not include information that is generally available to and known by the
public at the time of disclosure to the Associate, provided that the disclosure
is through no direct or indirect fault of the Associate or person(s) acting on
the Associate's behalf.
(b)    Employer Group Creation and Use of Confidential Information.
The Associate understands and acknowledges that the Employer Group has invested,
and continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its associates, and improving its offerings
in the field of door, window, trim, and building supplies manufacturing and
distribution. The Associate understands and acknowledges that as a result of
these efforts, Employer Group has created, and continues to use and create,
Confidential Information. This Confidential Information provides Employer Group
with a competitive advantage over others in the marketplace.
(c)    Disclosure and Use Restrictions.
Nothing herein voids, alters, or modifies the associate's obligations under the
Employer’s Code of Business Conduct and Ethics, Associate’s Employment
Agreement, or any other confidentiality agreement entered into by Associate and
the Employer.
2.    Restrictive Covenants.
(a)    Acknowledgment.


Annex B-3

--------------------------------------------------------------------------------





The Associate understands that the nature of Associate's position gives the
Associate access to and knowledge of Confidential Information and places the
Associate in a position of trust and confidence with the Employer Group. The
Associate understands and acknowledges that the intellectual services the
Associate provides to the Employer Group are unique, special, or extraordinary.
The Associate further understands and acknowledges that the Employer Group's
ability to reserve these for the exclusive knowledge and use of the Employer
Group is of great competitive importance and commercial value to the Employer
Group, and that improper use or disclosure by the Associate is likely to result
in unfair or unlawful competitive activity.
(b)    Non-Competition.
Because of Employer Group's legitimate business interest as described in this
Agreement and the good and valuable consideration offered to the Associate, the
receipt and sufficiency of which is acknowledged, during the term of Associate's
employment and for the one year beginning on the last day of the Associate's
employment with the Employer, whether terminated for any reason or no reason, by
the Associate or the Employer, (the "Restricted Period"), the Associate agrees
and covenants not to engage in Prohibited Activity within the United States, or
the geographical regions for which the Associate provides services during the
course of employment, whichever is larger.
For purposes of this non-compete clause, "Prohibited Activity" is activity in
which the Associate contributes the Associate's knowledge, directly or
indirectly, in whole or in part, as an associate, employer, owner, operator,
manager, advisor, consultant, contractor, agent, partner, director, stockholder,
officer, volunteer, intern, or any other similar capacity to an entity engaged
in the same or similar business as the Employer Group, including those engaged
in the business of manufacturing and distribution of doors, windows, trim, and
other building supplies manufactured or distributed by the Employer Group.
Prohibited Activity also includes activity that may require or inevitably
require disclosure of trade secrets, proprietary information, or Confidential
Information.
The Employer Group regards as its primary, but not exclusive, competitors the
following: Masonite, Weather Shield, PlyGem, Pella, Andersen Windows, Marvin
Windows, Steve’s and Sons, Fortune Brands Door Division (ThermaTru), Plastpro,
Lynden Door, Haley Bros., Woodgrain Millwork, PGT, Sierra Pacific, and Hurd.


Annex B-4

--------------------------------------------------------------------------------





Nothing herein shall prohibit Associate from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that the Associate is not a
controlling person of, or a member of a group that controls, such corporation.
This Section does not, in any way, restrict or impede the Associate from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order.
(c)    Non-Solicitation of Associates.
The Associate agrees and covenants not to directly or indirectly solicit, hire,
recruit, or attempt to solicit, hire, or recruit, any associate of the Employer
Group ("Covered Associate"), or induce the termination of employment of any
Covered Associate for a period of two years, beginning on the last day of the
Associate's employment with the Employer, regardless of the reason for the
employment termination.
(d)    Non-Solicitation of Customers.
The Associate understands and acknowledges that because of the Associate's
experience with and relationship to the Employer Group, the Associate will have
access to, and will learn about, much or all of the Employer Group's customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, email addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales/services.
The Associate understands and acknowledges that loss of any such customer
relationship or goodwill will cause significant and irreparable harm to the
Employer Group.
The Associate agrees and covenants, for a period of two years, beginning on the
last day of the Associate's employment with the Employer, whether terminated for
any reason or no reason, by the Associate or the Employer, not to directly or
indirectly solicit, contact, or attempt to solicit or contact, using any other
form of oral, written, or electronic communication, including, but not limited
to, email, regular mail, express mail, telephone, fax, instant message, or


Annex B-5

--------------------------------------------------------------------------------





social media, including but not limited to Facebook, LinkedIn, Instagram or
Twitter, or any other social media platform, whether or not in existence at the
time of entering into this agreement, or meet with the Employer Group's current
customers for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Employer Group.
This restriction shall only apply to:
•
Customers or prospective customers the Associate contacted in any way during the
two years prior to the Associate’s termination of employment;

•
Customers about whom the Associate has trade secret or confidential information;
or,

•
Customers about whom the Associate has information that is not available
publicly.

3.    Remedies. In the event of a breach or threatened breach by the Associate
of any of the provisions of this Agreement, the Associate hereby consents and
agrees that the Employer Group shall be entitled to, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.
4.    Successors and Assigns.
(a)    Assignment by the Employer.
To the extent permitted by state law, the Employer may assign this Agreement to
any subsidiary or corporate affiliate in the Employer Group or otherwise, or to
any successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Employer. This Agreement shall inure to the benefit of the
Employer Group and permitted successors and assigns.
(b)    No Assignment by the Associate.
The Associate may not assign this Agreement or any part hereof. Any purported
assignment by the Associate shall be null and void from the initial date of
purported assignment.
5.    Choice of Law and Forum Selection. This Agreement, and all matters arising
out of or relating to this Agreement, whether sounding in contract, tort, or
statute, are governed by, and construed in accordance with, the laws of the
State of North Carolina (including its statutes of limitations), without giving
effect to the conflict of laws provisions thereof to the extent such


Annex B-6

--------------------------------------------------------------------------------





principles or rules would require or permit the laws of any jurisdiction other
than the State of North Carolina to apply. Any action or proceeding by either
Party to enforce this Agreement shall be brought only in any state or federal
court located in the state of North Carolina, county of Mecklenburg. The Parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
6.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Associate and
the Employer pertaining to the subject matter hereof and supersedes all prior
and contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.
7.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless the amendment or modification is agreed to in writing and signed
by the Associate and by the Chief Executive Officer of the Employer. No waiver
by either Party of any breach of any condition or provision of this Agreement to
be performed by the other Party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either Party in exercising any right,
power, or privilege under this Agreement operate as a waiver to preclude any
other or further exercise of any right, power, or privilege.
8.    Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, that holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding on the Parties with any modification to
become a part of and treated as though originally set forth in this Agreement.
The Parties further agree that any such court is expressly authorized to modify
any unenforceable provision of this Agreement instead of severing the
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making any other
modifications it deems warranted to carry out the intent and agreement of the
Parties as embodied in this Agreement to the maximum extent permitted by law.
The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. Should one or more
of the provisions of this Agreement be held to be invalid, illegal, or
unenforceable in any respect, that invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and if such provision
or provisions are not modified as provided above, this Agreement shall be
construed as if such invalid, illegal, or unenforceable provisions had not been
set forth in this Agreement.
9.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same


Annex B-7

--------------------------------------------------------------------------------





instrument. Delivery of an executed counterpart of this Agreement by facsimile,
electronic mail in portable document format (.pdf), or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, has the same effect as delivery of an executed original of this
Agreement.
10.    No Preparation for Competition. During the term of the Associate's
employment, Associate agrees not to undertake preparations for competitive
activity prohibited by this Agreement.




EXECUTIVE
/s/ Gary S. Michel    
Gary S. Michel
Date: June 18, 2018    




Annex B-8